
	
		I
		112th CONGRESS
		2d Session
		H. R. 5558
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reduce temporarily the rate of duty on certain girls’
		  trousers and breeches.
	
	
		1.Certain girls’ trousers and
			 breeches
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Girls’ knitted or crocheted trousers and breeches of synthetic
						fibers, the foregoing containing 5 percent or more by weight of elastomeric
						yarn or rubber thread and not imported as parts of playsuits (provided for in
						subheading 6104.63.20)14.5%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
